Title: To James Madison from Rufus King, 30 July 1801 (Abstract)
From: King, Rufus
To: Madison, James


30 July 1801, London. No. 28. Believes French invasion of Great Britain unlikely despite military preparations on both sides. Has heard nothing from Egypt. Reports that Sweden has agreed to British-Russian convention; expects Denmark soon to follow suit. Relays report that Tripoli declared war on U.S. 14 May.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). 2 pp.; in a clerk’s hand, signed by King; docketed by Wagner as received 23 Sept. Printed in King, Life and Correspondence of Rufus King, 3:493.


